Citation Nr: 1008826	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-37 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served in the National Guard from October 1960 to 
October 1969 and from July 1975 to July 1988.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In April 2005, the Veteran submitted a claim of entitlement 
to service connection for bilateral hearing loss, which was 
denied in June 2006.  The Veteran perfected an appeal in 
November 2007, and the claim has been certified to the Board 
for appellate review.

In support of his claim, the Veteran submitted a private 
audiological report demonstrating a current diagnosis of 
bilateral hearing loss.  See 38 C.F.R. § 3.385 (2009).  This 
report did not include an etiological opinion relating his 
current bilateral hearing loss to his military service or to 
any incident therein.  A review of the remaining evidence of 
record was negative for an etiological opinion.  The Veteran 
contended that he experienced a bilateral ear injury during 
his first period of National Guard service and that his 
current bilateral hearing loss resulted from this injury.  
The RO attempted to obtain the Veteran's service treatment 
records dating from October 1960 to October 1969, but, in May 
2005, such records were formally deemed unavailable.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Veteran 
submitted a statement, dated in June 2005, purportedly from 
one his commanding officers, wherein the commanding officer 
recalled that the Veteran experienced a bilateral ear injury 
during his National Guard service.

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the steps to be taken in determining whether a VA examination 
was necessary prior to final adjudication of a claim.  In 
disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the veteran qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i).  The Court in McClendon observed 
that the third prong, which requires that the evidence of 
record "indicates" that the claimed disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McClendon, 20 Vet. App. at 83.

To date, the Veteran has submitted competent evidence 
demonstrating a current diagnosis of bilateral hearing loss 
and has submitted lay evidence of an inservice bilateral ear 
injury.  As such, the evidence of record indicates that the 
Veteran's current bilateral hearing loss may be associated 
with the alleged inservice bilateral ear injury.  The 
evidence of record does not, however, include a competent 
etiological opinion relating the Veteran's current bilateral 
hearing loss to his military service or any incident therein.  
Thus, there is insufficient evidence to make a decision on 
this claim.  Consequently, the Board finds that a remand for 
a VA examination is necessary.  Id.; see 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. 
§ 3.159 (2009).

Accordingly, the case is remanded for the following action:

1.  The RO must make arrangements to 
provide the Veteran with the appropriate 
examination to determine the existence 
of bilateral hearing loss and, if 
present, the severity and etiology 
thereof.  The claims file must be made 
available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and 
studies must be accomplished.  
Thereafter, the examiner must provide an 
opinion as to whether the Veteran's 
bilateral hearing loss, if present, is 
related to his military service, 
including, but not limited to the 
alleged 1969 bilateral ear injury.  If 
it is determined that the onset of the 
Veteran's current bilateral hearing loss 
occurred between his periods of military 
service, the examiner must opine as to 
whether such bilateral hearing loss was 
aggravated by the Veteran's second 
period of military service beyond the 
natural progression of the disorder.  If 
any requested opinion cannot be rendered 
without resort to speculation, the 
examiner must specifically explain why 
speculation is required.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
the VA examination scheduled and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not 
report for the scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to his last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of 
all documentation notifying the Veteran 
of any scheduled VA examination must be 
associated with his claims file.

3.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives contained herein.  If the 
report is deficient in any manner, the 
RO must implement corrective procedures 
at once.

4.  The RO must then re-adjudicate the 
claim on appeal and, thereafter, if the 
claim on appeal remains denied, the 
Veteran and his representative must be 
provided a supplemental statement of the 
case.  After they have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


